MORRIS, J.
The brief of the defendant appellant does not comply with the provisions of Rule 28 of the Rules of Practice in the Court of Appeals in that it does not contain, properly numbered, the several grounds of exception and assignment of error with reference to the pages of the record, and the authorities relied on, classified under each assignment. Rule 48 of the Rules of Practice in the Court of Appeals reads: “If these rules are not complied with, the appeal may be dismissed.” This case is, therefore, subject to dismissal for failure to comply with the rules. The Attorney General has made a motion to dismiss on the grounds of this failure to comply with the rules. State v. Floyd, 241 N.C. 79, 84 S.E. 2d 299; Shepard v. Oil & Fuel Co., 242 N.C. 762, 89 S.E. 2d 464.
However, instead of dismissing it, we have examined the exceptions and assignments of error in the record and find no prejudicial *482error. The issue was primarily one of fact, and the jury’s verdict was against the defendant.
No error.
MallaRD, C.J., and Campbell, J., concur.